Title: From Benjamin Franklin to Jane Mecom, 26 September 1774
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Sept. 26. 1774
I have had no Line from you since those you favour’d me with by Cousin Jonathan Williams. I hope you continue in health, as I do, Thanks to God. But I wish to know how you fare in the present Distress of our dear Country. I am apprehensive that the Letters between us, tho’ very innocent ones, are intercepted. They might restore me yours at least, after reading them; especially as I never complain of broken patch’d-up Seals, (of late very common) because I know not whom to fix the Fact on.
I see in a Boston Paper of Aug. 18. an Article expressing “that it is now generally believed Dr. Franklin has received a Promise of being restored to the royal Favour, and promoted to an Office superior to that which he resigned.” I have made no public Answer to any of the Abuses I have received in the Papers here, nor shall I to this. But as I am anxious to preserve your good Opinion, and as I know your Sentiments, and that you must be much afflicted your self, and even despise me, if you thought me capable of accepting any Office from this Government while it is acting with so much Hostility towards my native Country, I cannot miss this first Opportunity of assuring you that there is not the least Foundation for such Report; that so far from having any Promise of royal Favour, I hear of nothing but royal and ministerial Displeasure, which indeed, as things at present stand, I consider as an Honour. I have seen no Minister since January, nor had the least Communication with them. The generous and noble Friends of America in both Houses do indeed favour me with their Notice and Regard, but they are in Disgrace at Court as well as myself. Be satisfied, my dear Sister, that I shall do nothing to lessen my-self in your Esteem or my own: I shall not by the least Concurrence with the present Measures merit any Court Favour, nor accept of any if it were offered me, which however is not at all likely to happen.
Mrs. Stevenson presents her Respects to you. Her Daughter Mrs. Hewson, who lost her Husband in May, has lately got a third Child, a Girl, born 5 Months after its Father’s Death: A melancholy Circumstance! But her Aunt, a Sister of Mrs. Stevenson, dying lately, and leaving her Fortune to Mrs. Hewson, which was considerable, puts her into easy Circumstances, and will enable her to bring up her Children decently.
As those here who most interest themselves in behalf of America, conceive that my being present at the Arrival of the Proceedings of the Congress and the Meeting of Parliament, may be of Use, I submit to their Judgment, and think it now likely that I shall not return till Spring.
Jonathan joins me in Love to you and yours. My love to his Family, and to Dr. Cooper. I am ever, My dear Sister, Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Mecom / Boston
